DLD-347                                                         NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                       No. 14-3442
                                       ___________

                             IN RE: TORMU E. PRALL,
                                                Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
                United States District Court for the District of New Jersey
                          (Related to Civil No. 1-10-cv-01228)
                      ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                   August 28, 2014

              Before: SMITH, HARDIMAN and KRAUSE, Circuit Judges

                               (Filed: September 11, 2014)
                                        _________

                                        OPINION
                                        _________

PER CURIAM

       Petitioner Tormu E. Prall, proceeding pro se, seeks a writ of mandamus

compelling a district judge to disqualify himself and vacating an order of the District

Court. Prall is the plaintiff in a civil action currently pending before the Honorable

Jerome B. Simandle. A subset of the defendants in that action moved for summary

judgment. Prall opposed the motion and filed a cross-motion for summary judgment in

response. The District Court granted the defendants’ motion and denied Prall’s motion.
Prall then moved to disqualify Chief Judge Simandle and to vacate the order granting

summary judgment for the defendants. Before the District Court could rule on the

motion, Prall filed a mandamus petition along with a motion asking this Court to expedite

our decision. This Court denied both the petition and the motion. The District Court

subsequently denied Prall’s motion for recusal. Prall then filed the instant petition, again

asking for Chief Judge Simandle to recuse and for the order granting summary judgment

to be vacated. For the reasons that follow, we will deny the petition.

       Mandamus is a drastic remedy that is granted in only extraordinary cases. In re

Diet Drugs Prods. Liab. Litig., 418 F.3d 372, 378 (3d Cir. 2005). A mandamus petition is

a proper means of challenging a district judge’s refusal to recuse pursuant to 28 U.S.C.

§ 455. See In re Sch. Asbestos Litig., 977 F.2d 764, 774-75 (3d Cir. 1992). We review a

decision not to recuse for abuse of discretion. See In re Kensington Int’l Ltd., 368 F.3d
289, 300-01 & n.12 (3d Cir. 2004).

       Prall contends that Chief Judge Simandle is biased against him, as evidenced by

the Chief Judge’s alleged failure to give Prall’s submissions due consideration in ruling

upon the summary judgment motion. We disagree. There is no indication in the record

that Chief Judge Simandle is biased or that he failed to consider Prall’s contentions. The

opinion that accompanied the order granting summary judgment for the defendants

referenced Prall’s submissions nine separate times. In fact, the District Court explicitly

stated that it would arrive at the same conclusions even under Prall’s versions of the facts.

Dkt. No. 265, at 9, 13. We therefore discern no evidence of bias in Chief Judge
                                             2
Simandle’s handling of the summary judgment cross-motions, and we find that it was not

an abuse of discretion for Chief Judge Simandle not to recuse. We further note that

Prall’s displeasure with an adverse ruling does not form a basis for recusal. See

Securacomm Consulting, Inc. v. Securacom Inc., 224 F.3d 273, 278 (3d Cir. 2000).

       We also deny Prall’s request to vacate the order granting summary judgment for

the defendants. To demonstrate that mandamus is appropriate, a petitioner must establish

that he or she has “no other adequate means” to obtain the relief requested and that he or

she has a “clear and indisputable” right to issuance of the writ. Madden v. Myers, 102
F.3d 74, 79 (3d Cir. 1996). In Prall’s case, the summary judgment order at issue can be

challenged by filing a proper and timely notice of appeal from the District Court’s entry

of a final order. As a result, Prall cannot make the required showing that he has no other

adequate means to attain the desired relief.

       Accordingly, we will deny Prall’s mandamus petition.




                                               3